Filed 3/9/16 P. v. Sales CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



THE PEOPLE,                                                                                  C078047

                   Plaintiff and Respondent,                                     (Super. Ct. No. 62130387)

         v.

RICHARD FRANKLIN SALES, JR.,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       Defendant was charged by criminal complaint with carjacking (Pen. Code, § 215,
subd. (a)),1 kidnapping (§ 207, subd. (a)), unlawful driving or taking of a vehicle without
consent (Veh. Code, § 10851, subd. (a)), and endangering a child under circumstances or
conditions other than those likely to produce great bodily harm or death (§ 273a,
subd. (b)). The complaint also alleged that, during the time of the charged offenses,
defendant was released from custody on bail or on his own recognizance in case
No. 62129564 and “DA log no. 14-03-081266.” (§ 12022.1.)
       Defendant entered a plea of no contest in case No. 62130387 to the carjacking
charge, and pleaded no contest in case No. 62130343 to identity theft in violation of
section 530.5, subdivision (a), in exchange for a stipulated sentence of three years eight
months in state prison. The factual basis to substantiate the plea is as follows:
       Case No. 62130387: On April 28, 2014, defendant took a vehicle from the victim,
J.B., using force or fear and drove off in that vehicle.
       Case No. 62130343: On March 22, 2014, defendant used the personal identifying
information of the victim, A.B., by using A.B.’s credit card.
       Defendant also entered a plea of no contest in case No. 62129564 to driving under
the influence of drugs, a misdemeanor, in violation of Vehicle Code section 23152,
subdivision (e). The parties stipulated to a factual basis for the plea.
       The trial court denied probation and sentenced defendant to an aggregate sentence
of three years eight months in state prison calculated as follows: In case No. 62130387,
three years (the low term) as stipulated; in case No. 62130343, a consecutive term of
eight months (one-third the middle term) as stipulated; and in case No. 62129564, 180




1 Undesignated statutory references are to the Penal Code in effect at the time of the
charged offenses.

                                              2
days in county jail to be served concurrently. On the People’s motion, the court
dismissed all remaining charges and allegations in the interest of justice.
       In case No. 62130387, the court imposed a $300 restitution fine (§ 1202.4), a $300
parole revocation fine, stayed pending successful completion of parole (§ 1202.45), a $30
criminal conviction assessment (Gov. Code, § 70373), and a $40 court operations fee
(§ 1465.8), and awarded defendant 57 days of presentence custody credit (50 days of
actual custody plus 7 days of conduct credit).
       In case No. 62130343, the court imposed a $300 restitution fine (§ 1202.4), a $300
parole revocation fine, stayed pending successful completion of parole (§ 1202.45), a $30
criminal conviction assessment (Gov. Code, § 70373), and a $40 court operations fee
(§ 1465.8), and awarded defendant one day of presentence custody credit.
       In case No. 62129564, the court stayed fees and fines and awarded defendant four
days of presentence custody credit (two days of actual custody plus two days of conduct
credit).
       Defendant filed a timely notice of appeal. The court granted his request for a
certificate of probable cause. (§ 1237.5.)
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
                                    WENDE REVIEW
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              3
                                 DISPOSITION
     The judgment is affirmed.



                                               MURRAY   , J.


We concur:



     HULL               , Acting P. J.



     DUARTE             , J.




                                         4